Case 2:19-cv-13527-LVP-APP ECF No. 106, PageID.3190 Filed 10/29/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARCELORMITTAL PLATE LLC, et al.,

            Plaintiffs,                  Case No. 19-13527-LVP-APP
      v.
                                         Hon. Linda V. Parker
LAPEER INDUSTRIES, INC., et al.,
                                         Mag. Anthony P. Patti
            Defendants.
HOWMARK, LLC,

            Third-Party Plaintiffs,
      v.

DANIEL SCHREIBER, et al.,

      Third-Party Defendants.

BENESCH, FRIEDLANDER,                    WINEGARDEN, HALEY,
  COPLAN & ARONOFF LLP                     LINDHOLM, TUCKER &
Christopher J. Letkewicz                   HIMELHOCH, PLC
Ashleigh J. Morpeau                      Rita M. Lauer
71 S. Wacker Drive, Suite 1600           9460 S. Saginaw Rd., Suite A
Chicago, IL 60606                        Grand Blanc, MI 48439
Tel: (312) 212-4949                      Tel: (810) 767-3600
cletkewicz@beneschlaw.com                rlauer@winegarden-law.com
amorpeau@beneschlaw.com
                                         Attorneys for Defendants Lapeer
 Andrew G. Fiorella                      Industries, Inc., Brentwood Advisory
 200 Public Square, Suite 2300           Group, LLC and S&S Holdings LLC
 Cleveland, Ohio 44114                   and Third-Party Defendants Daniel
 Telephone: (216) 363-4500               Schreiber and Daniel C. Schreiber
 afiorella@beneschlaw.com                Revocable Trust dated 4/11/01

 CLARK HILL PLC
 Edward J. Hood (MI Bar No. P42953)
Case 2:19-cv-13527-LVP-APP ECF No. 106, PageID.3191 Filed 10/29/20 Page 2 of 4




 500 Woodward Ave, Suite 3500
 Detroit, Michigan 48226
 Tel: (313) 965-8300
 ehood@clarkhill.com
 Attorneys for Plaintiffs ArcelorMittal
 Plate LLC and ArcelorMittal USA LLC

 DYKEMA GOSSETT PLLC                            SEYBURN KAHN, P.C.
 Andrew J. Kolozsvary                           Ronald L. Cornell, Jr.
 Theresa A. Munaco                              290 McCormick, LLC
 400 Renaissance Center                         2000 Town Center, Suite 1500
 Detroit, MI 48243                              Southfield, MI 48075
 Tel: (313) 568-6800                            Tel: (248) 353-7620
 akolozsvary@dykema.com                         rcornell@seyburn.com
 tmunaco@dykema.com

 Attorneys for Defendant Howmark, LLC

    JOINT STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(2)

      Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiffs

ArcelorMittal   Plate   LLC     and   ArcelorMittal      USA,    LLC    (collectively,

“ArcelorMittal”) and Defendant 290 McCormick, LLC (“290 McCormick”) jointly

file this stipulation requesting that this Court enter an order dismissing 290

McCormick from this action, including all of ArcelorMittal’s claims against 290

McCormick, with prejudice.      The Parties have resolved their differences and

entered into a settlement agreement. The Parties request that the Court retain

jurisdiction to enforce the terms of the Parties’ settlement agreement. The Parties

have further agreed to bear their own costs and fees.




                                          -2-
Case 2:19-cv-13527-LVP-APP ECF No. 106, PageID.3192 Filed 10/29/20 Page 3 of 4




      WHEREAS, ArcelorMittal and 290 McCormick hereby stipulate to the

Court’s entry of the Order of Dismissal, submitted with this stipulation.



Dated: October 29, 2020                    Respectfully submitted,

 /s/ Ashleigh J. Morpeau                   /s/ Ronald L. Cornell, Jr. (with consent)


Christopher J. Letkewicz                   Ronald L. Cornell, Jr.
Ashleigh J. Morpeau                        SEYBURN KAHN, P.C.
BENESCH, FRIEDLANDER,                      290 McCormick, LLC
  COPLAN & ARONOFF LLP                     2000 Town Center, Suite 1500
71 S. Wacker Drive, Suite 1600             Southfield, MI 48075
Chicago, IL 60606                          Tel: (248) 353-7620
Tel: (312) 212-4949                        rcornell@seyburn.com
cletkewicz@beneschlaw.com
amorpeau@beneschlaw.com


Andrew G. Fiorella
BENESCH, FRIEDLANDER,
  COPLAN & ARONOFF LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114-2378
Tel. (216) 363-4500
afiorella@beneschlaw.com


Edward J. Hood (MI Bar No. P42953)
CLARK HILL PLC
500 Woodward Ave, Suite 3500
Detroit, Michigan 48226
Tel: (313) 965-8300
ehood@clarkhill.com

Attorneys for Plaintiffs ArcelorMittal
Plate LLC and ArcelorMittal USA LLC

                                         -3-
Case 2:19-cv-13527-LVP-APP ECF No. 106, PageID.3193 Filed 10/29/20 Page 4 of 4




                         CERTIFICATE OF SERVICE
      I hereby certify that, on October 29, 2020, a copy of the foregoing Joint

Stipulation of Dismissal Pursuant to Rule 41(a)(2) was filed electronically. Notice

of this filing will be sent to all counsels of record by operation of the Court’s

electronic filing system. The parties may access this filing through the Court’s

system.

                                          Respectfully submitted,

                                          /s/ Ashleigh J. Morpeau
                                          Ashleigh J. Morpeau

                                           One of the Attorneys for Plaintiffs
                                           ArcelorMittal Plate LLC and
                                           ArcelorMittal USA LLC
